Citation Nr: 1121437	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  07-25 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in June 2009 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

This claim was previously before the Board in September 2009, at which time it was remanded for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veterans Claims Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the veteran or reasonably raised by the record.  

The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, a reasonable reading of the record indicates that the Veteran is unemployable due to his low back disability.  Therefore, a claim for TDIU is referred to the RO for adjudication. 



FINDING OF FACT

A lumbar spine disorder has been characterized by pain and limitation of motion.  Ankylosis, severe limitation of motion, severe lumbosacral strain, and intervertebral disc syndrome (IVDS) have not been shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a; Diagnostic Codes (DCs) 5292, 5295 (effective prior to Sept. 23, 2002); DC 5293 (effective Sept. 23, 2002); DC 5237 (effective Sept. 26, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Board notes that while this appeal was pending, the applicable rating criteria for IVDS, 38 C.F.R. § 4.72, DC 5293, were revised effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("amended disc regulations").  Further, the remaining spinal regulations were amended in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("amended spinal regulations").  The Board will designate the regulations in effect prior to the respective changes as the pre-amended regulations and the subsequent regulations as the amended regulations.

The timing of this change requires the Board to first consider the claim under the appropriate pre-amended regulations for any period prior to the effective date of the amended diagnostic codes.  Thereafter, the Board must analyze the evidence dated after the effective date of the new regulations and consider whether a rating higher than the previous rating is warranted.  See VAOPGCPREC 3-2000, VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the amended regulations, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

In order to warrant a rating in excess of 20 percent under the pre-amended and amended regulations, the evidence must show the following:

* ankylosis of the lumbar spine (40 percent for favorable, 50 percent for unfavorable under pre-amended DC 5289);
* severe limitation of motion (40 percent under pre-amended DC 5292);
* severe IVDS with recurring attacks and intermittent relief (40 percent under pre-amended DC 5293);
* severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (40 percent under pre-amended DC 5295);
* IVDS rated on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating (amended DC 5293 in effect from Sept. 23, 2002 through Sept. 25, 2003);  
* IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent under the amended DC 5293);
* forward flexion of the thoracolumbar spine 30 degrees or less (40 percent under amended DC 5242); or
* favorable ankylosis of the entire thoracolumbar spine (40 percent under amended DC 5242).

Notes following DC 5293 (in effect from Sept. 23, 2002 through Sept. 25, 2003) provided guidance in rating intervertebral disc syndrome.  Note (1) provided that, for purposes of ratings under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  

Note (2) provide that, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  

Note (3) provide that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a.

The current notes provide as follows:  Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Moreover, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bedrest prescribed by a physician and treatment by a physician.

In this case, the Board finds that the evidence does not support a rating in excess of 20 percent.  

First, the Board notes that ankylosis has not been shown.  Ankylosis is defined as a fixation of the spine.  In October 2004, range of motion was flexion 0 to 60 degrees and lateral flexion 0 to 10 degrees, and the Veteran complained of discomfort during the range of motion testing.  In a February 2005 VA examination, range of motion of the lumbar spine was "full" in all directions.  

Parenthetically, full flexion is to 90 degrees and full extension is to 0 degrees.  In June 2006, forward flexion was to 40 degrees, extension to 15 degrees, rotation to 40 degrees, and side bending to 30 degrees, all without pain.  

In a July 2007 VA examination, range of motion was reported as 0 to 35 degrees flexion with pain throughout the range of motion, extension 0 to 15 degrees with pain at the end of the range of motion, lateral bending 0 to 20 degrees bilaterally with mild pain at the end of the range of motion, and rotation 0 to 35 degrees bilaterally associated with mild pain at the end of the range of motion.  Following five repetitive ranges of motion, the pain and range of motion remained the same.  

In an April 2008 VA examination, flexion was to 70 degrees, extension to 20 degrees, side bending to 20 degrees bilaterally, and rotation to 20 degrees bilaterally.  The Veteran complained of pain in all ranges of motion.  In October 2008, lumbar range of motion was flexion to 70 degrees, extension to 30 degrees, lateral bending to 30 degrees, and lateral rotation to 30 degrees.  In September 2009, range of motion was reported as 25 degrees of flexion.

While range of motion is limited, the level of range of motion does not indicate a fixation of the spine.  Therefore, a higher rating based on ankylosis (pre-amended DC 5289 and amended DC 5242) is not warranted.

Similarly, the Board finds that "severe" limitation of motion has not been shown.  Based on the ranges of motion listed above, the Board finds that the evidence does not support a higher rating.  Significantly, ranges of motion varied widely.  Looking just at flexion, chronologically over time it was reported as 60, "full" (90 degrees of flexion is anatomically normal), 40, 35, 70, and 70.  With respect to extension, it was reported as 10, "full" (30 degrees is anatomically normal), 15, 15, 20, and 30.  There is no consistent pattern of improvement or worsening.

The Board notes that a September 2009 disability determination evaluation showed flexion limited to 25 degrees.  On its face, this would warrant a 40 percent rating under amended DC 5242 since it is less than 30 degrees.  However, the Board places less probative weight on this finding.  First, it is significantly worse than the two previous findings where flexion was noted at 70 degrees.  

Moreover, the September 2009 examiner noted that the Veteran's pain component was in excess of the physical findings.  This is not the first examiner to make such a determination.  In addition, the Board tends to place more weight on the previous findings as they were undertaken for treatment purposes and the September 2009 examination was undertaken for a state disability determination.  

Therefore, the Board finds that the limitation of motion of 25 degrees is out of bounds with the over-all disability picture and places less probative value on this finding.  As such, the over-all picture of limitation of motion is not shown to be severe and a higher rating under pre-amended DC 5292 is not warranted.

Next, the Board finds that severe lumbosacral strain has not been shown.  Of note, there is very little evidence related to the low back prior to the change in the regulations.  Specifically, April 2001 VA treatment records indicated that the Veteran was fitted for a low back support.  In September 2001, he complained of low back pain.  

In December 2001, he reported that his back had been bothering him since January, and he was diagnosed with degenerative joint disease of the back.  He was prescribed Naprosyn until the symptoms resolved.  In March 2002, he complained of pain and stiffness in his low back.  None of this evidence offers much in the way of clinical assessment.

In October 2004, the Veteran reported tenderness to palpation of the muscles of the mid-lower lumbar area but there was no spasm noted.  October 2004 X-rays of the lumbar spine showed mild right lumbar scoliosis and minimal degenerative changes at L4 and L5.  The X-ray evidence did not reflect listing of the spine.

In a February 2005 VA examination, the Veteran was able to ambulate without the use of external support, and no limp was present.  The examiner noted that the Veteran was able to disrobe, take off his shoes and socks, trousers, and shirts without any hesitation and difficulty.  He could toe walk and heel walk without difficulty.  There was no evidence of disc disease in the thoracic and lumbar spine.

In June 2006, the Veteran's posture was symmetric and he was sitting comfortably.  He stood without difficulty, his pelvis was symmetric without obliquity, there was no thoracic kyphosis or scoliosis, and his gait was not antalgic.  Reflexes were normal and motor strength was full.  A June 2006 X-ray showed no significant degenerative changes.

In March 2007, the Veteran reported that his back got stiff and sore "all of the time" and that he got sharp pains and dull aches.  He reported that he had back muscle spasms, and it was hard for him to bend over to tie his shoes.  However, in a March 2007 treatment note, there was tenderness over the lumbosacral spine area but no paraspinal muscle tenderness.

In a July 2007 VA examination, there was minimal tenderness to palpation over the bilateral lumbar paraspinals and no significant muscle spasm was noted.  Straight leg raising test was negative bilaterally, and Patrick's test was positive on the right side.  Deep tendon reflexes were normal in the lower extremities, Babinski sign was negative, there was no clonus, and gait was normal without assistive devices.  The examiner noted that the Veteran's pain was out of proportion to the objective findings.  He failed to report twice for a CT scan of the lumbar spine scheduled by the examiner.

In an April 2008 VA examination, deep tendon reflexes were normal, straight leg raises were negative, and sensation was grossly intact to light touch.  Muscle tone was normal, Babinski was down going bilaterally, and motor strength was full distally and proximally in both lower extremities.  There was no axial tenderness or deformity on the lumbosacral spine.  

A February 2009 treatment note indicated that the Veteran had had several sessions of physical therapy.  There was tenderness to palpation in the lower lumber region.  The impression was chronic low back pain, minimally improved with therapy.  Trials of physical therapy were also noted in the September 2009 disability determination evaluation.  Clinical findings included no muscle spasm, intact and symmetric light touch sensation in lower limbs and no gait abnormality. 

While lumbar strain has been diagnosed, the evidence does not show that it is severe.  As outlined above, listing of the whole spine has not been shown as X-rays reflect minimal degenerative changes and no listing.  Further, marked limitation of motion of forward bending has not been shown, and there is no evidence of muscle spasms or loss of lateral spine motion.  Therefore, a higher rating is not warranted under pre-amended DC 5295.

Next, the Board has considered whether the Veteran is entitled to a higher rating based on IVDS; however, he has never been diagnosed with IVDS.  Rather, he has been diagnosed with degenerative joint disease, not degenerative disc disease.  Therefore, the IVDS regulations are not for application and cannot establish the basis for a higher rating under the pre-amended or amended DC 5293.

With respect to the Veteran's claim, the Board has also considered his lay statements that his disability is worse.  His statements focus primarily on his level of pain.  In October 2004, he reported it as 4-6/10.  In November 2005, he testified that medication provided temporary relief.  In March 2006, he indicated that he had constant back pain and that for most of the day it was sharp and stabbing in nature.  The pain occurred whether he was sitting, standing, walking, or sleeping, and he took medicine for it throughout the day.  

In June 2006, the Veteran reported that he had been having back pain for 6 years that had gotten worse and was accompanied by stiffness.  Medication was no longer providing relief.  He described the pain as 10/10.  In July 2010, he stated that back pain had been present for over 10 years and had progressively gotten worse over the past 5 years.  

In March 2007, the Veteran reported that his back was stiff and sore "all of the time" and that he got sharp pains and dull aches.  In July 2007, he described the pain as 9/10 and was constant.  In an April 2008 examination, he was taking OxyContin and reported being in constant pain.  In July 2008, he sought emergency room treatment for a three day worsening of back pain.  He related that Oxycodone was the only medication that helped him but was prescribed Baclofen and Etodolac.  

The Veteran had on-going complaints of back pain.  In January 2009, he reported that morphine had not provided him with pain relief.  In February 2009, he had had several sessions of physical therapy and the pain was improved with heat, OxyContin, Lidocaine ointment, and use of a TENS unit.  He rated the pain as an 8/10.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

In this case, the Veteran is competent to report symptoms related to pain because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Significantly, the regulations are written to consider pain in the first instance.  As noted above, ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Therefore, the Veteran's pain complaints are anticipated by the regulations.

Next, under 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, 8 Vet. App. 202 (1995), the Board is required to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  However, the Board is not required to assign a separate rating for pain alone.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board recognizes the limitations that the Veteran has as a result of his lumbar spine disability, but the current rating contemplates these limitations.  Therefore, an evaluation in excess of 20 percent is not warranted.

As such, the Board finds the medical records to be more probative of the Veteran's level of disability than his subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule. The findings regarding limitation of motion directly correspond to ankylosis and limitation of motion regulations in pre-amended DCs 5289, 5292, and amended DC 5242.  The findings for lumbar strain under pre-amended DC 5295 have been adequately discussed in the medical evidence.  In addition, the Board has considered the diagnostic codes for IVDS but finds that signs and symptoms consistent with that disorder have not been shown.

As such, the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  

Finally, in light of the holding in Fenderson, the Board has considered whether the Veteran is entitled to "staged" ratings for his low back disability but, based upon the record, the Board finds at no time during the claims period has the disability on appeal been more disabling than as currently rated.   As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's low back claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's private and VA clinical records and he was afforded VA examinations in February 2005, April 2006, July 2007, and April 2008.  The claim was also remanded to associate Social Security Administration records, including a disability determination examination in September 2009.  

The Board finds that the examinations were sufficient because the examiners reviewed the claims file, conducted a physical examination of the Veteran, and supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion").

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An initial evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


